DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
 Response to Amendment
The applicants amended the claims to recite a peroxidation catalyst to formulas XIX and XX and combinations thereof.
It is noted that that only the catalyst with formula XIX is readable on the elected specie. The catalyst with formula XX is not readable on the elected specie.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 5-6 and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicants amended the claims to recite a peroxidation catalyst according to the formulas XIX and XX and combinations thereof.
Such is not supported by the original disclosure.
The applicants have not indicated which part of the original disclosure supports the newly introduced limitation.
The examiner was not able to find support for the referenced limitation in the original disclosure.
It appears that the original disclosure does not support the use of combinations of the catalysts.


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabirol et al (US 2013/0199569).
Cabirol et al, which incorporate teaching of US 6,426,229 teaches a composition as claimed except for the specific recitation of the ingredients.
The composition includes the claimed alkali metal carbonate, MGDA, GLDA, tripolyphosphate, phosphonate, percarbonate, a peroxidation catalysts.
The composition also includes the optional ingredients recited by the claims in the proportions/concentrations, which clearly envisage the claimed proportions/concentrations.
	As for dependent claims:
The composition is further disclosed as comprising surfactants, metal complexes of a peroxidation catalysts, additional compounds, and additional agents in the claimed concentrations and as providing the pH as claimed.
See the entire document, especially the disclosure at [0012-72], Example 1, claims and the disclosure of the incorporated US 6,426,229.

Cabirol et al teach MGDA, GLDA, tripolyphosphate as builders.
Cabirol et al teach the concentration range of builders in the composition, which overlaps and envisages the claimed total concentration of the MGDA, GLDA, tripolyphosphate (at least [0035]). The disclosed range encompasses the claimed range with sufficient specificity.

Cabirol et al do not specify the concentrations of GLDA and tripolyphosphate.
Thus, the difference between the teaching of Cabirol et al and what is claimed is in the specific concentrations of GLDA and tripolyphosphate.
However, the applicants have not demonstrated neither criticality of the claimed concentrations, nor unexpected results achieved by the use of the composition with the claimed concentrations of the referenced ingredients. 
It has been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
. 



Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive. 
The applicants amended the claims to recite in preamble a composition “consisting essentially of” and argue that the claims are allowable over Cabirol et al.
The applicants allege that the amended claims to not include manganese oxalate.
This is not persuasive because the claims are not limited to exclude any other additional compounds.
The claims recite “optionally one or more additional compound comprising surfactants, activating agents, additional chelating/sequestering agents, silicates, detergent fillers or binding agents, defoaming agents, anti-redeposition agents, enzymes, dyes, odorants, or mixtures thereof” in the body of the independent claim.
The claims are still written using an open language “comprising”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALEXANDER MARKOFF/           Primary Examiner, Art Unit 1711